Shepley, C. J.
— If objection had been made to their admission, neither plaintiff’s books nor his suppletory oath could, upon the facts stated, have been legally admitted in evidence. Testimony appears to have been introduced from the plaintiff without objection, that he had delivered the several articles charged on his book produced to the defendant. The book containing those charges was introduced as testimony, and the charges upon it were read without objection. This testimony the Court could not withdraw from the consideration of the jury. The law has not in this State prescribed the amount of testimony to be produced to entitle a party to recover for goods sold and delivered. It requires that he should produce sufficient testimony to satisfy a jury that they were sold and delivered to the person, from whom payment is claimed, or to another by his request.
The instruction requested was applicable rather to an exclusion of the testimony than to its effect. The Court might properly refuse to. instruct the jury what inferences they must or must not draw from the testimony, or what amount of testimony the plaintiff should introduce to be entitled to their verdict. To allow the Court to instruct the jury what precise amount of testimony must be pro*445duced to prove an issue, would enable it to prevent the jury from having any efficient control of the facts of a case.
The remark alluded to in argument, contained in the opinion in the case of Leighton v. Manson, 14 Maine, 213, appears to have been made in a discussion of the circumstances, under which the books of a party could be admitted as testimony. Exceptions overruled.